Endicott, J.
There was evidence from which the jury might properly find that the wool in question was the property of Wright. He had a large amount stored in the building, and a portion, exceeding in quantity that set forth in the indictment, was missing. It does not appear that there was any other wool stored in the building at the time of the alleged larceny. The prisoner admitted that he took the wool described in the indictment from a hall adjoining the rooms in which Wright’s wool was stored, and said that he bought it of Malone, the occupant of the hall. This Malone denied ; and there was evidence that the prisoner attempted to procure a witness to testify falsely that Malone hired him to remove the wool. The conduct of the prisoner at the time the wool was taken away was also in evidence. The hall was not in constant use, and there was opportunity for the prisoner to remove the wool from the storeroom vnd repack it in smaller bags ; and there was no evidence tending to show that other wool, stolen about the same time from a wharf in the neighborhood, had been placed in the hall or building. The case was properly submitted to the jury.
Exceptions overruled.